Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 18, 2013, which dismissed claimant’s appeal from a decision of the Administrative Law Judge as untimely.
By decision dated and filed on March 12, 2012, an Administrative Law Judge (hereinafter ALJ) affirmed the Department of Labor’s initial determination disqualifying claimant from receiving unemployment insurance benefits on the ground that she voluntarily left her employment without good cause. Claimant did not appeal the ALJ’s decision to the Unemployment Insurance Appeal Board until November 21, 2012. The Board dismissed the appeal as untimely and claimant now appeals.
*1259We affirm. “Labor Law § 621 (1) requires that an appeal to the Board from an ALJ’s decision must be made within 20 days of the date the decision is mailed or personally delivered . . . and the statutory time limit is strictly construed” (Matter of Politis [Commissioner of Labor], 96 AD3d 1340, 1340 [2012] [citations omitted]; see Matter of Buchkin [Commissioner of Labor], 115 AD3d 1107, 1108 [2014]). Here, claimant did not appeal from the ALJ’s decision until November 2012, eight months after the decision was mailed, and failed to offer a reasonable excuse for not complying with the statutory requirement (see Matter of Freedman [Commissioner of Labor], 75 AD3d 713, 714 [2010]; Matter of Bolden [Commissioner of Labor], 65 AD3d 727, 727-728 [2009]). Accordingly, we find no basis to disturb the Board’s decision and, as a result, the underlying merits of the denial of her application for benefits are not properly before us (see Matter of Cunto [Commissioner of Labor], 109 AD3d 1076, 1077 [2013]).
Peters, P.J., Stein, Garry, Egan Jr. and Devine, JJ., concur.
Ordered that the decision is affirmed, without costs.